Citation Nr: 0922536	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-16 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than March 2, 2004 
for service connection for post traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon in which the RO granted service connection 
for PTSD and assigned an effective date of March 2, 2004.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a March 1995 
rating decision; the Veteran did not perfect an appeal to the 
Board.  

2.  After March 1996, the first communication from the 
Veteran or his representative requesting VA benefits for PTSD 
was received on March 2, 2004.  

3.  Service connection for PTSD was granted based on 
nonservice department records received after March 1996.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 2, 2004 
for service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In his February 2005 Notice of Disagreement, the Veteran 
contended that the effective date for establishment of 
service connection for PTSD should be December 9, 1993.  He 
refers to this as the date that he first claimed service 
connection for PTSD.  

In March 1995, the RO denied the Veteran's claim for service 
connection for PTSD.  

An RO decision becomes final unless the claimant files a 
notice of disagreement within one year of the date of VA's 
mailing of notice of the decision.  38 U.S.C.A.  § 7105(b) 
(West 2002).  If a claimant files a notice of disagreement, 
the RO must then send a statement of the case (SOC) to the 
veteran and his representative.  38 U.S.C.A. § 7105(d)(3) 
(West 2002).  The claimant then has the later of sixty days 
from mailing of the SOC or one year from the date of the 
appealed decision to file a formal (substantive) appeal.  
38 C.F.R. § 20.302(b) (2008).  Proper completion and filing 
of a substantive appeal are the last actions the appellant 
needs to take to perfect an appeal to the Board.  38 U.S.C.A. 
§ 20.202 (2008).  If the claimant fails to file a formal 
appeal, the RO may close the case.  38 U.S.C.A. § 7105(d)(3) 
(West 2002).  

If the appeal to the Board is not perfected the determination 
on the claim by the RO, of which the claimant is properly 
notified, is final.  38 C.F.R. § 20.1103 (2008).  

The Veteran filed a notice of disagreement with the March 
1995 RO decision.  In November 1995, the RO mailed to the 
Veteran and his representative an SOC and enclosed a VA FORM 
9 APPEAL TO BOARD OF VETERANS APPEALS.  An accompanying 
letter informed the Veteran and his representative as to the 
requirements for completing his appeal to the Board.  

The claim file does not contain a completed VA FORM 9 or any 
other document referring to the denial of service connection 
for PTSD received by VA within the one year of mailing of the 
March 1995 decision.  The March 1995 RO decision thus became 
final.  

Generally, a final RO decision may not thereafter be reopened 
and allowed.  38 C.F.R. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104(a) (2008).  An exception to this rule is 
that a previously denied claim may be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).  

The effective date of a grant of service connection is 
governed by 38 U.S.C.A.  § 5110 as implemented by 38 C.F.R. § 
3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically 
provided otherwise in this chapter, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(b)(1) states that "the effective date of 
an award of disability compensation to a veteran shall be the 
day following the date of the veteran's discharge or release 
if application therefore is received within one year from 
such date of discharge or release."  

The effective date of a grant of benefits, where the grant is 
pursuant to a finally disallowed claim reopened by submission 
of nonservice department new and material evidence, will be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(r) (emphasis 
added).  

A claim, or application, is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2008).  

On March 2, 2004, the RO received a writing from the Veteran 
in which he stated "I would also like to file a new claim 
for PTSD."  In the October 2004 rating decision, the RO 
granted service connection for PTSD, effective March 2, 2004.  

The claims file is absent for any communication from the 
Veteran or his representative between the time that the March 
1995 decision became final and March 2, 2004.  Thus, the 
statement received on March 2, 2004 was the earliest claim to 
reopen his claim which had been denied in March 1995.  

The law in this case is unfortunately very clear.  All 
evidence of record demonstrates that March 2, 2004 is the 
earliest effective date for establishing service connection 
for the Veteran's PTSD.  Hence, the appeal must be denied.  
There is no even balance of favorable and unfavorable 
evidence in this case so there is no reasonable doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In a May 2004 letter, the RO informed the Veteran that his 
claim for service connection for PTSD had previously been 
denied, told him that new and material evidence was required 
to reopen his claim, provided him with the definition of new 
and material evidence, told him of his and VA's respective 
duties in obtaining evidence, and told him of the evidence 
necessary to establish service connection.  This letter did 
not inform the Veteran of the reason for the previous denial 
of his claim or of how VA assigns disability ratings and 
effective dates in the event that the claim is granted.  
Therefore VCAA notice in this case is deficient.  

That VCAA notice is deficient does not mean that the Board 
must delay adjudication of the appeal so that corrective 
notice can be provided to the Veteran.  Rather, such delay 
for corrective notice is required only if the defects in 
notice have been prejudicial to the Veteran.  See Shinseki v. 
Sanders 129 S.Ct. 1696 (2009); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  To have been prejudicial 
to the Veteran, the defects in notice must be shown to have 
affected the essential fairness of the adjudication.  
Shinseki v. Sanders 129 S.Ct. 1696 (2009).  

In this case, defects in notice were not prejudicial to the 
Veteran.  His claim was reopened and allowed so the purpose 
of notice specific to claims to reopen was satisfied.  The 
issue of the disability rating assigned has not been raised 
by Veteran or his representative so there is no indication 
that lack of notice as to how VA assigns disability ratings 
affected the essential fairness of the adjudication.  

With regard to the only issue before the Board, the effective 
date assigned for service connection for PTSD, the Board 
finds no indication that the lack of notice as to that 
element of a service connection claim has been prejudicial to 
the Veteran.  In the May 2006 SOC, the RO provided the 
Veteran with the text of the law applicable to assignment of 
the effective date in this case, cited the relevant 
regulation, and explained application of the regulation to 
this case.  The Veteran has not offered any relevant argument 
since that time.  Indeed, the Veteran has argued only that 
the effective date for service connection for PTSD should be 
the date that the Veteran filed the claim which gave rise to 
the March 1995 rating decision in which the RO denied service 
connection for PTSD.  This is a disagreement with the law, 
not the facts.  There are no facts in dispute in this case, 
so whether the VCAA even matters as to this appeal is 
questionable.  Regardless, as there is no indication that 
lack of VCAA notice resulted in prejudice to the Veteran, the 
Board will not delay adjudication of this appeal to correct 
the deficiency.  

VA has a duty to assist claimants in the development of 
claims.  This duty includes assisting claimants in the 
procurement of service medical records and pertinent 
treatment records and providing examinations when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

This appeal of the effective date assigned does not depend on 
treatment records or examinations.  Rather, what matters are 
the dates that documents were sent to and from VA and the 
nature of the evidence which gave rise to reopening of the 
Veteran's finally denied claim.  The evidence that allowed 
for the claim to be reopened did not consist of service 
department records and there is no indication of outstanding 
service department records.  Treatment records and 
examinations would not demonstrate when a claim was filed 
with the RO.  The Board finds that there is no development or 
assistance required in this case and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


